 

HEALTH INSURANCE INNOVATIONS, INC.

15438 North Florida Avenue, Suite 201

Tampa, Florida 33613

 

June 14, 2017

 

Mr. Gavin Southwell

c/o Health Insurance Innovations, Inc.

15438 North Florida Avenue, Suite 201

Tampa, Florida 33613

 

  Re: Amendment to Amended and Restated Employment Agreement

 

Dear Gavin:

 

You are currently a party to an Amended and Restated Employment Agreement, dated
as of November 15, 2016 (the “Employment Agreement”), with Health Insurance
Innovations, Inc. (the “Company”). The purpose of this letter agreement is to
set forth certain mutually agreed-upon amendments to your Employment Agreement.
For purposes of this letter agreement, capitalized terms appearing but not
defined in this letter agreement shall have the meanings set forth in the
Employment Agreement.

 

You and the Company have agreed that, effective as of the date set forth above,
your Employment Agreement will be amended as follows:

 

  1. Section 3(a) of the Employment Agreement will be amended by deleting said
section in its entirety and replacing it with the following:

 

(a) The Company agrees to pay to Executive a salary (“Salary”) as compensation
for the services to be performed by Executive in his capacity as Chief Executive
Officer and President at the rate of $650,000 per year, pro-rated for any period
less than twelve (12) months. Executive’s Salary will paid in accordance with
the Company’s customary payroll procedures and be subject to applicable taxes
and withholdings. During the Term, the Company shall have the right to (at its
discretion) increase, but not decrease, Executive’s Salary, except the Company
may decrease Executive’s Salary in connection with a base salary decrease that
is generally applicable to all members of the Company’s senior management.
Executive’s salary as in effect from time to time shall constitute his “Salary”
for purposes of this Agreement.

 

 -1- 

 

 

  2. Section 3(g) of the Employment Agreement will be amended by deleting said
section in its entirety and replacing it with the following:

 

(g) Executive shall be eligible to participate in any equity incentive plan,
restricted share plan, share award plan, stock appreciation rights plan, stock
option plan or similar plan adopted by the Company on the same terms and
conditions applicable to other senior Company executives, with the amount of
such awards to be determined by the Board in its sole discretion. Executive
shall be eligible for an annual bonus and long term incentive awards as
determined at the sole discretion of the Board. Executive’s target bonus under
the Company’s management bonus plan will be equal to 100% of Executive’s Salary
then in effect.

 

  3. You hereby agree that, as a result of certain Restricted Share grants made
to you on or about the date of this letter agreement, the provisions of Section
3(e) of the Employment Agreement shall not apply, and you will not be eligible
for the grants described therein, prior to November 15, 2019.         4. Except
as specifically set forth in this letter agreement, the Employment Agreement
shall remain in full force and effect in accordance with the terms thereof.

 

By signing this letter agreement below, you confirm your agreement to the
foregoing.

 

  Sincerely,         HEALTH INSURANCE INNOVATIONS, INC.           /S/ Michael D.
Hershberger   Name: Michael D. Hershberger   Its: Chief Financial Officer

 

Acknowledged and Agreed as of June 14, 2017.

 

By: /S/ Gavin Southwell     Gavin Southwell, individually  

 



 -2- 

 

